Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“processing means” in claim 4.
“ventilation device” in claim 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 2 should be designated by a legend such as --Prior Art—in English because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 10, 12, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alleaume et al. (FR2797220).
Regarding claim 1, Alleaume et al. shows a current transfer system between a rotating element and a fixed element, the rotating element being moved with a movement of rotation with respect to the fixed element, said transfer system comprising:
a support (10) having an overall shape of a plate on the periphery of the axis of rotation of the rotating element, comprising a conductive portion (12) electrically connected to one out of the fixed element and the rotating element,
at least one brush-holder (36) mounted on and supported by, or integrated into, the support (10), and shaped to hold at least one conductive sliding contact element (brush 34),
the conductive sliding contact element (34), supported by the brush-holder and intended to be pushed (by 46) into contact against the other out of the fixed element and the rotating element,
a resistance element (38, Fig. 11) located between this conductive sliding contact element (34) and the conductive portion (12) of the support when the conductive sliding contact element is pushed into contact, to limit the passage of current directly between the conductive portion and the conductive sliding contact element,
means (60, 62, Figs 4 and 11) for electric connection of the conductive portion (12) of the support to a flexible rigidly connected to the conductive sliding contact element (brush 34) for the transfer of current between this conductive portion and the conductive sliding contact element.
Regarding claim 2, Alleaume et al. also shows wherein the resistance element comprises an insulating element (38, Fig. 11) located between this conductive sliding contact element and the conductive portion of the support, when the conductive sliding contact element is supported by the brush- holder and pushed into contact, and the system is shaped so that the insulating element thus prevents the passage of current directly between the conductive portion and the conductive sliding contact element .
Regarding claim 6, Alleaume et al. also shows wherein the conductive portion comprises a conductive plate (12) of the busbar type.
Regarding claim 7, Alleaume et al. also shows wherein the resistance element is obtained by applying onto the conductive plate a resistant material (38) having a resistivity of at least 0.1 ohm-meters (plastics).
Regarding claim 9, Alleaume et al. also shows wherein the resistance element is obtained by coating and/or overmolding (38) the conductive plate (12) with the resistant material (plastics).
Regarding claim 10, Alleaume et al. also shows at least a part of the brush-holder is fastened in a non-removable manner onto the support (36 and 10)..
Regarding claim 12, Alleaume et al. also shows assembly comprising a rotating element, a fixed element, and the transfer system (Fig. 1).
Regarding claim 13, Alleaume et al. also shows use of the assembly in industry (motor) or in the wind power industry.
Regarding claim 14, Alleaume et al. also shows a method for manufacturing a current transfer system between a rotating element and a fixed element, the rotating element being moved with a movement of rotation with respect to the fixed element, the method comprising:
providing a support (10) having an overall shape of a plate, intended to be located on the periphery of the axis of rotation of the rotating element, comprising a conductive portion, the conductive portion (12) being intended to be electrically connected to one out of the fixed element and the rotating element;
providing at least one brush-holder (36) installed on or integrated into the support, shaped to hold a conductive sliding contact element,
installing the conductive sliding contact element (34) in the brush-holder, this element being intended to be pushed into contact against the other out of the fixed element or the rotating element,
providing a resistance element (38) located between the conductive sliding contact element when pushed into contact and the conductive portion of the support,
providing means (60, 62) for electric connection of the conductive portion to a flexible rigidly connected to the conductive sliding contact element for the transfer of current between the conductive plate and the conductive sliding contact element.
Regarding claim 15, Alleaume et al. also shows further comprising applying a resistant material onto the conductive portion and/or onto the brush-holder in such a way as to form the resistance element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleaume et al. in view of Fuchs et al. (9,071,119).
Regarding claims 3-5, Alleaume et al. shows all of the limitations of the claimed invention except for at least one sensor capable of measuring a parameter value characterizing the operation of the conductive sliding contact element; at least two conductive linear elements electrically connecting the sensor to processing means in order to exchange measurements or controls, characterized in that these conductive linear elements are at least partly embedded in resistant or insulating material; further comprising processing means in communication with a ventilation device and with the sensor(s), characterized in that said processing means are arranged to control the ventilation device according to the measured values coming from the sensor(s).
Fuchs et al. shows at least one sensor capable of measuring a parameter value characterizing the operation of the conductive sliding contact element; at least two conductive linear elements electrically connecting the sensor to processing means in order to exchange measurements or controls, characterized in that these conductive linear elements are at least partly embedded in resistant or insulating material; further comprising processing means in communication with a ventilation device and with the sensor(s), characterized in that said processing means are arranged to control the ventilation device (2) according to the measured values coming from the sensor(s) (column 2, lines 36-46) for the purpose of reducing heat and monitoring the motor operation.
	Since Alleaume et al. and Fuchs et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add sensors as taught by Fuchs et al. for the purpose discussed above.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleaume et al. in view of Allen (1954910).
Regarding claims 8 and 11, Alleaume et al. shows all of the limitations of the claimed invention except for wherein the brush-holder defines at least one lug extending from a wall of the brush-holder towards the outside of the brush-holder, in a plane closer to the support than the location of the carbon brush, said location being defined by the walls of the brush-holder, and wherein said lug is laminated in the resistant or insulating material and wherein the brush-holder is made from a single metal sheet.
Allen shows wherein the brush-holder defines at least one lug extending from a wall of the brush-holder towards the outside of the brush-holder, in a plane closer to the support than the location of the carbon brush, said location being defined by the walls of the brush-holder, and wherein said lug is laminated in the resistant or insulating material (61, 64) and wherein the brush-holder is made from a single metal sheet (55, Fig. 3) for the purpose of providing a simple brush assembly.
Since Alleaume et al. and Allen are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use and single metal sheet as taught by Allen for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



6/3/2022
/DANG D LE/Primary Examiner, Art Unit 2834